  Case 19-15816       Doc 43   Filed 02/11/20 Entered 02/12/20 09:34:28                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-15816
Robert Truevillian                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                     ORDER MODIFYING THE PLAN POST-CONFIRMATION

          THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction and being duly advised in the premises, and due notice having been given to all
parties in interest,

  IT IS HEREBY ORDERED THAT:

  1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $2,029 a
month, beginning March 2020, until the end of the plan and by deferring the current trustee default to
the end of the plan.

  2. The plan base shall remain the same.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: February 11, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
